Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on February 16, 2021, and September 30, 2019, have been considered and initialed by the Examiner. 


Claim Rejections – 35 USC § 103(a)

2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over 

Suzuki et al (WO 2016/186074) in view of Mori et al (U.S. 2015/0337139). 
	Suzuki discloses a gas barrier laminate comprising: a base material layer; and a gas barrier having a thickness of 0.01 μm or more and 0.45 μm or less, which is formed 
Mori teaches a gas barrier film includes a polymer base having an inorganic layer (abstract)where the inorganic layer sandwiches an undercoat layer that contains a structure in the formed of a crosslinked product of a polyurethane compound having an aromatic structure (paragraph 15 of Mori).  Suzuki and Mori are combinable because they are related to a similar technical field, which is gas barrier films. Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the undercoat layer, as taught in Mori, for the undercoat layer of Suzuki because they are functional equivalents and Mori teaches it is known in the art for polyurethane layers to have an aromatic structure, as in claims 1 and 8.
Concerning claim 2, Suzuki discloses a gas barrier laminate comprising: a base material layer; and a gas barrier having a thickness of 0.01 μm or more and 0.45 μm or less, which is formed on at least one side of the base material layer by heating a mixture containing a polycarboxylic acid and a polyamine compound (claim 1 of Suzuki).  Suzuki does not appear to explicitly teach a peel strength; however, substantially identical materials treated in a substantially identical manner are expected to have 
Concerning claims 3-4, Suzuki discloses a gas barrier laminate comprising: a base material layer; and a gas barrier having a thickness of 0.01 μm or more and 0.45 μm or less, which is formed on at least one side of the base material layer by heating a mixture containing a polycarboxylic acid and a polyamine compound (claim 1 of Suzuki).  Suzuki does not appear to explicitly teach a peel strength; however, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the barrier film is carried out using material (base layer, stress relaxation layer, inorganic material layer and barrier layer including polycarboxylic acid and polyamine) and process conditions (laminated) which are substantially identical to those disclosed by applicants. Therefore the barrier film discussed above would be expected to meet the claimed peel strength.  Although Suzuki and Mori do not explicitly disclose the thickness of the stress relaxation layer, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04. 


Concerning claim 6, Suzuki discloses a gas barrier laminate comprising: a base material layer; and a gas barrier having a thickness of 0.01 μm or more and 0.45 μm or less, which is formed on at least one side of the base material layer by heating a mixture containing a polycarboxylic acid and a polyamine compound (claim 1 of Suzuki).  Suzuki does not appear to explicitly teach oxygen permeability; however, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the barrier film is carried out using material (base layer, stress relaxation layer, inorganic material layer and barrier layer including polycarboxylic acid and polyamine) and process conditions (laminated) which are substantially identical to those disclosed by applicants. Therefore the barrier film discussed above would be expected to meet the claimed oxygen permeability.

Concerning claim 9, Suzuki discloses the inorganic layer can consist of aluminum (claim 4 of Suzuki).
Concerning claim 10, Suzuki discloses a gas barrier laminate comprising: a base material layer; and a gas barrier having a thickness of 0.01 μm or more and 0.45 μm or less, which is formed on at least one side of the base material layer by heating a mixture containing a polycarboxylic acid and a polyamine compound (claim 1 of Suzuki).  Suzuki does not appear to explicitly teach an infrared absorption spectrum; however, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the barrier film is carried out using material (base layer, stress relaxation layer, inorganic material layer and barrier layer including polycarboxylic acid and polyamine) and process conditions 
Concerning claim 11, Suzuki discloses a gas barrier laminate comprising: a base material layer; and a gas barrier having a thickness of 0.01 μm or more and 0.45 μm or less, which is formed on at least one side of the base material layer by heating a mixture containing a polycarboxylic acid and a polyamine compound (claim 1 of Suzuki).  Suzuki does not appear to explicitly teach a water vapor permeability; however, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the barrier film is carried out using material (base layer, stress relaxation layer, inorganic material layer and barrier layer including polycarboxylic acid and polyamine) and process conditions (laminated) which are substantially identical to those disclosed by applicants. Therefore the barrier film discussed above would be expected to meet the claimed water vapor permeability.
Concerning claim 12, Suzuki discloses a gas barrier laminate comprising: a base material layer; and a gas barrier having a thickness of 0.01 μm or more and 0.45 μm or less (claim 1 of Suzuki).  
Concerning claim 13, Suzuki discloses a gas barrier laminate comprising: a base material layer; and a gas barrier having a thickness of 0.01 μm or more and 0.45 μm or less, which is formed on at least one side of the base material layer by heating a mixture containing a polycarboxylic acid and a polyamine compound (claim 1 of Suzuki).  Suzuki does not appear to explicitly teach oxygen permeability; however, substantially 
Concerning claim 14, the phrase, “film is used for a packaging material for retort food” is an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).


Conclusion

**.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781